EXHIBIT A
EXHIBIT B
 1   Kylie C. TenBrook (State Bar #024811)
     PIERCE COLEMAN PLLC
 2   7730 E. Greenway Road, Suite 105
     Scottsdale, AZ 85260
 3
     Tel. (602) 772-5506
 4   Fax (877) 772-1025
     Kylie@PierceColeman.com
 5   Attorneys for Defendant City of Goodyear
 6
 7
                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                            IN AND FOR THE COUNTY OF MARICOPA
 9
10
     ALISON BRAUGHTON,                                       Case No: CV2020-010714
11
                           Plaintiff,
12
            v.
13                                                     NOTICE OF FILING OF NOTICE
     CITY OF GOODYEAR,                                        OF REMOVAL
14
                           Defendant.                    (Before The Honorable Timothy
15                                                                 Thomason)
16
17   To:         Clerk of Court, Superior Court of the State of Arizona,
                 County of Maricopa:
18
            PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,
19
     Defendant City of Goodyear serves this Notice that it has filed a Notice of Removal of
20
     the above-captioned action from this Court to the United States District Court for the
21
     District of Arizona. A true and correct copy of the Notice of Removal is attached as
22
     Exhibit 1 and is incorporated by reference. As provided in 28 U.S.C. § 1446(d), this
23
     Notice effects the removal of this action, and this Court shall proceed no further unless
24
     and until this case is remanded.
25
26
27
28
                                                  1
 1            RESPECTFULLY SUBMITTED this 16th day of November 2020.
 2                                            PIERCE COLEMAN PLLC
 3
                                              By /s/ Kylie C. TenBrook
 4                                               Kylie C. TenBrook
                                                 7730 E. Greenway Road, Suite 105
 5                                               Scottsdale, Arizona 85260
 6                                               Attorneys for Defendant City of Goodyear

 7
 8   ORIGINAL of the foregoing transmitted
     for filing this 16th day of November 2020 with
 9   the Clerk of Maricopa County Court via
10   AZTurboCourt and a COPY electronically
     mailed to:
11
     Michael J. Petitti, Jr.
12   Paige C. Pataky
13   Shields Petitti, PLC
     5090 N. 40th Street, Ste. 207
14   Phoenix, Arizona 85018
     Attorneys for Plaintiff
15
16   By: /s/Karen M. Chenowth
     4843-7835-3106, v. 1
17
18
19
20
21
22
23
24
25
26
27
                                                2
28
